STRAUP, I.
I concur in the result. I do not concur in the conclusion reached that there is no sufficient evidence to support the allegations of negligence in respect of the braking appliances, nor in the remarks relating to respondent’s duty under the given circumstances.
At the outset let it be understood that no claim is made that a duty was imposed upon the respondent to have its engine and cars so equipped and conditioned as that an unusual or extraordinary emergency stop could have been made, or the consequences of the negligence of another, or unanticipated or extraordinary happenings avoided, or that the respondent could “be held culpably negligent” with respect to a discharge of duties in furnishing and providing, *596If the appliances furnished and provided by it were “suffi'cient to meet all of the ordinary requirements of the business and to protect its servants in the discharge of their •duties/’ whilst themselves exercising ordinary care. The «case was not submitted to the jury on any such doctrines. The claim asserted on the one hand and denied on the other is that the braking appliances were so defective and inefficient as that a usual and ordinary emergency stop' could not be made, by reason of which the consequences of a known and discovered perilous situation could not be, and were not, avoided, but which could have been- avoided, had the braking appliances been in a reasonably safe and suitable condition and repair. And, in accordance with such asserted and denied claim, the court charged the jury that it was alleged by appellant, and denied by the respondent, “that the braking apparatus in question was defective or out of repair to such an extent that the train would run so far after an effort was made to apply the brakes that the employees working about the train were exposed to unusual and unnecessary danger,” and that “it was the duty of the defendant to exercise ordinary care to keep the braking apparatus in such a condition and state of repair” as that the train, in case of necessity, could be promtply stopped, and the employees working about the same not “exposed to unusual or unnecessary danger.” No complaint on this appeal is made of the submission of such questions to the jury.
The questions presented on the appeal relate to the charge of the court on the question of contributory negligence. It is not claimed by respondent that there was no sufficient evidence to sustain the allegations of negligence relating to the defective braking appliances. What is claimed by its counsel, as well as by counsel for appellant, is that the evidence on that question is conflicting. Counsel for respondent in their brief admit that there is evidence tending to prove that the braking apparatus on the engine and train was defective and out of repair, that its condition was due to respondent’s negligence, that an effort was made to stop the train, and that the effort was unsuccessful because of the bad *597condition of the braking apparatus. They, however, also say “there was an abundance of proof to the contrary, which the jury believed and so found the facts to be.” They also .say: “So, too, we may frankly admit that in view of the conflicting evidence on these points the jury might have found in favor of the plaintiff, but a sufficient reply to this is that the jury, upon the conflicting evidence, found for the defendant.” My Brethren, however, have reached the conclusion that the charge relating to contributory negligence, and of which complaint is made, if erroneous, was not prejudicial because of the insufficiency of the evidence to show negligence on the part of the respondent in respect of the braking appliances.
Passing the question of propriety in reviewing such a question of insufficiency of the evidence without complaint, or assignment, or specification of particulars, and against the admissions of counsel of both parties that the evidence was sufficient in such particulars, I refer to the evidence, though conflicting, yet which I think supports the allegations of the complaint in that regard. In doing so, I shall also, in that connection, refer to other facts in support of the views entertained by me on the question presented on this appeal.
The conductor, in charge of the crew operating the engine and ears in question, on behalf of plaintiff, testified that a few days before the accident he reported the condition of the engine to the chief dispatcher of the defendant, the person to whom such a report should have been made. He testified: “Complaint had been made to me by the engineer and the rest of the crew. I reported it from Thayer Junction once or twice. I know that the report was that the engine was not safe to work with; that it was dangerous to the crew. The engineer asked me to turn the engine in. They (the crew) complained to me that the engine was not safe to work with.”
Hamilton, the head brakeman, testified on behalf of plaintiff as follows: “Prior to the abcident, I knew the difficulty with the driver brakes” of the engine. “They had been cut *598out a' majority of the time. They would, not work. The air was cut out of coach 776 (the combination coach) at the time of the accident. It had been cut out all the time I was on that run. If you would set the driver brakes on the engine, they would seem to be severe, and you would have to stand and wait for them to release; it would take a long time for them to release. When the brakes are cut out, you cannot use them. The brake rigging on the tender was loose. It would not hold on the hill. I had noticed that It would not hold on the tender all the time I had been on the run, whenever we had the engine, up to the day of the accident. I knew nothing of the triple valve being out of order of my own knowledge. I knew about the engine having trouble with the air pump before the accident. It would stop- and not supply the train. Would not pump enough air. I had noticed that four or five times. I knew about the engine being reported bad on that subject. The conductor turned her in up there while I was on the run. I saw the message he wrote a day or two before the accident. By turning the engine in I mean that the engine was not in a fit condition to work with. After the message was sent, the engine was not repaired; it was not taken off the run at all. . . . The brakes on the tank would slide; they would not hold good; they were so all the time I was up there.”
The plaintiff also put in evidence written reports made by the engineer to the defendant relating to the engine, one on the 29th day of August, which read: “Engine 1674. Pack air pump all around; fix tank brakes. Eix triple valve on engine so brakes will release. Eix front drawbar, no nuts on bolts. Tighten right valve head.” Another on August 80th:. “Eix right by-pass valve so won’t leak. Pkt triple valve on engine 1674. Fix tank brakes.” Another on August 31st: “Engine blows bad around both left cylinder beads. Left back valve head blows. Put triple valve in ■engine. Eix tank brakes. Tighten both steam head and air ■pump.”
The engineer, a witness for the defendant, testified that -■.the “braking apparatus of the engine and tender up to the *599time of the accident was good, with the exception of one thing; the triple valve wouldn’t let the brakes release.” When his attention was called to the written reports made by him, and just referred to, he did not deny making them, nor did he say that any statement made in them was untrue.
The fireman, also a witness for the defendant, testified that the “braking power was all right, except that the driver brakes wouldn’t release; there was too much slack in the tender brakes. They did not set up close enough to the wheel, and let the piston a little too long to give the proper power they would have had if shortened up.” 'He admitted that after the accident he told appellant’s brother that at the time of the accident “there was a .small iron that holds the top end of the dead liner that was-broken, so it left more slack than there ought to have been, in the brakes,” and testified that such statement so made by him was true. It was also shown that immediately after the' accident, and also a short time thereafter, the engineer operating the engine stated to the conductor, to the head brakeman, and to appellant’s brother, that he (the engineer) saw Hamilton’s, the head brakeman’s, first stop signal, and said: “I gave her the works; she wouldn’t stop; I did all that I could to stop her,” meaning the engine, and -that “I gave her all I had,” meaning he gave the engine all the air that he had. It was also shown that another witness, a member of the crew, and who also testified for the defendant that “there was nothing that would indicate any defective condition of the braking power,” had stated, after the accident, that “the tank brakes were not very good and wouldn’t hold.” Considering the extrajudicial statements of the witnesses as merely affecting credibility of the witnesses and weight to be given their testimony ,and not considering them, except those made as a part of the res gestae, as in themselves showing that the engine or braking appliances were defective, still there is sufficient other evidence to support the allegations of the complaint relating to the defective appliances. Two other witnesses, the defendant’s assistant superintendent and train-master, also testified on its behalf that the braking appli-*600anees on tbe engine and cars were in good condition and were efficient. They, however, testified that various complaints and reports had been made with respect to the condition of the engine and braking appliances.
After the train had reached Thayer Junction some switching was there done. The appellant was the rear brakeman. It was testified to, both by witnesses for the plaintiff and the defendant, that in switching it was a common occurrence for most brakemen to get on and off the pilot. Of course, it was in violation of the respondent’s rules. The appellant, after adjusting a switch and giving the engineer a signal to start and to proceed toward another switch where Hamilton, the head brakeman, was, got on the pilot of the engine. After the train had started and had moved about ten feet, as testified to by him, he fell off and underneath the pilot, and was rendered' unconscious. Hamilton who was but a short distance away, saw the appellant fall. On this subject he testified: “I was looking when he fell. He fell underneath the pilot, turned over twice; then I lost sight of him. I signaled to stop, and ran toward the engine. I gave the stop* signal with my hands as hard as I could. That means to stop immediately. The signal I gave meant to stop at once. At the time I gave that signal, don’t think they had traveled over twenty feet past the switch. When I gave the stop signal, I noticed no difference in the speed of the engine. I ran toward it, while giving the stop signal. Couldn’t say how many times I gave it. I ran three to five car lengths toward the car.”
When the witness got to the engine and the train had stopped, the engineer then said to him: “What is the matter? Is the brake beam down?” The witness told him: “No! Ered (the appellant) is underneath. Don’t move her.” The engineer then said he “saw me when I gave the first stop signal, and gave it all to her.” True, this testimony is, in some particulars, disputed by the testimony of the engineer, which has already been referred to by the Chief Justice. Erom the place where the appellant fell to the place where the engine was stopped was a distance of from eighty to one *601hundred feet. The appellant was pushed or dragged that distance, as testified to by one witness:, and “something like a car length,” as testified to by another. After the train was stopped, the appellant was found “lying on his back with his head to the west;” the train having been moved toward the east. “Bus left arm was up in the point of the switch, the one on the left side, the upper point — laying right in the point of the switch. It was in there tight — so tight that I couldn’t get him out myself. It was shoved right in — the point of the rail right up under the arm pit. The train had run on the arm, lengthwise of the arm.” At this point blood was also found. None was found at any other place. Evidence was also addubed by appellant tending to show that a train of cars, such as in question, and upon a track substantially level, as the track here was starting from a stop and traveling about twenty feet, would not acquire a speed of more than four miles an hour, and if properly equipped with air brakes could, upon an emergency, be stopped almost immediately within three or four feet; if the combined weight of the engine, tender, water car, combination coach, water tank filled with water, and the coal bin filled with coal was two hundred and thirty tons, and the train going five to six miles an hour, it could be stopped within ten or twelve feet.
Now, upon the issues and upon the evidence, the contentions made by the respondent were that the braking appliances were not defective; that the appellant was guilty of contributory negligence; and that if his injury was the result of negligence other than that of himself it was the negligence of the engineer in failing to respond to the stop signals of the head brakeman. The court charged the jury that under the law of Wyoming the engineer and the appellant were fellow servants, and that the respondent was not responsible for an injury inflicted upon the appellant through the negligence of the engineer. On the other hand,, it is and was contended by appellant that the braking appliances were defective, and that there is sufficient evidence to justify a finding to that effect; and though the plaintiff was guilty *602of negligence in going upon or falling from the pilot, still there is sufficient evidence to show that immediately after he fell the head brakeman gave to the engineer a stop signal which was seen by the engineer, who immediately attempted to stop the train, but was, on account of the defective appliances, unable to do S0‘ until the train had traveled a distance of eighty to one hundred feet; and that the serious injury to the appellant — the mangling of his arm, requiring its amputation — was caused at the place where his arm was wedged in between the rails by the wheels of the engine or cars there running over it, or by being wedged between the rails. I think there is sufficient evidence to support such a theory of the appellant, and, had such facts been found in his favor, I think he would have been entitled to recover. (Thompson v. Rapid Transit Co., 16 Utah 281, 52 Pac. 92, 40 L. R. A. 172, 67 Am. St. Rep. 621; Teakle v. S. P. L. A. S. L. R. Co., 32 Utah 276, 90 Pac. 402, 10 L. R. A. (N. S.) 486.)
But the contention made by appellant on this appeal, and controverted by the respondent, is that the court by its charge precluded appellant from going to the jury upon such a theory. That, as I view it, is the real question presented for decision. I think a proper disposition of it involves the ap7 plication of the rule of proximate and remote causes. The particular instruction complained of is set forth in the opinion of Chief Justice. Of course, that instruction must be read in connection with the whole charge bearing on the question. The court also charged the jury that “contributory negligence is defined to be where a person injured has proximately contributed- to the injury by his want of ordinary care, so that, but for such want of ordinary care on his part, the injury would not have been done. ' By proximate cause is meant that cause which, in a natural and continuous sequence, unbroken by any new cause, produced the injury, and without which the injury would not have occurred.” The court further charged the jury “that it was the duty of the defendant company to exercise ordinary care to keep the braking apparatus in question in such a condition and *603state of repair that the train could be stopped so promptly that the employees working about the same might not be exposed to unusual or unnecessary danger,” and if the jury found that the braking appliances were defective, or out of repair, and that such condition was due to respondent’s negligence, then “you should next inquire whether such condition of the braking appliances was the proximate cause of the injury to plaintiff.” The court also charged the jury that it was the duty of the appellant, at the time and place of the accident, to exercise reasonable and ordinary care to prevent accident or injury to himself, and that if he failed to do so, and such failure “directly or proximately contributed to the accident and injury sustained, he would not be entitled to recover in this action;” that it was negligence for an employee to make.a use of his employer’s appliances that were not intended or designed for the use which the employee made of them; and that “if you find from the evidence in this case that the plaintiff, at the time and place of the accident, in stepping upon and using the pilot and its appliances as a place to ride upon, so made a use thereof that they were not intended or designed for, and such use was of a nature that a reasonable man of ordinary experience would know, or have reasonable ground to apprehend, was dangerous, and that such use approximately contributed to the accident, then your verdict must be for the defendant.”
When the charge is considered as a whole, I am of the opinion that the appellant was not precluded from going to the jury on the theory contended for by him. Under the charge the jury were permitted to find that the negligence of the appellant in going up on or falling from the pilot was fully spent and did not proximately nor directly contribute to the injury of his arm, and hence was the remote cause; and that the respondent’s negligence relating to the defective appliances was the proximate cause of such injury. When I say there is sufficient evidence to justify a finding that the injury to the arm was not inflicted until the train had moved eighty or one hundred feet, it should not be understood that the jury were required to so find. Upon that *604point the evidence is not by any means conclusive or one-sided. There is evidence in the case from which the jury were justified in also finding that the injury to the arm was inflicted while the plaintiff was pushed and dragged, or was under the train, and before it could have been stopped, had the appliances been in a reasonably safe and suitable condition. So, too, there is evidence to justify a finding that the appliances were not defective, and that the train was not stopped solely because of the engineer’s failure to heed the stop signals of the head brakeman.
As already stated, upon these questions the evidence is in conflict But upon the evidence, and under the charge, the appellant, in support of his theory, was at liberty to go before the jury and to urge that the braking appliances of the engine and cars were defective; that the negligence of the appellant in going on the pilot or falling from it had ceased when he fell under it; that his arm was not injured until he had been dragged and pushed a distance of one hundred feet; that the engineer saw the first stop signal of the head brakeman and responded to it by attempting to make an emergency stop; that he was unable to do so, because of the condition of the braking appliances, until the train had moved a distance of eighty feet or more; that the engineer could have stopped the train within a distance of five or ten feet and the injury to appellant’s arm prevented, had the appliances been in good condition; and hence the negligence of the appellant was the remote, and that of the respondent the proximate, cause of the injury to appellant’s arm. And had the jury so found the facts, I do not see wherein they were precluded or misled by the charge from rendering a verdict in appellant’s favor.
"When the particular instruction complained of is consid-sidered by itself, there is much force to the contention that it is misleading or indefinite, and that the jury, by considering it alone, may have been led to believe that they were required to find against appellant if he was at fault in going on or falling from the pilot, regardless of the other assumed facts in the instruction upon which the jury were told the *605respondent was liable. When, however, the charge is read in connection with other portions of the charge that appellant’s negligence, to defeat a recovery, must be found by the jury to have been the proximate cause of the injury, defined to be “that cause, which in a natural and continuous sequence, unbroken by any new cause, produced the injury, and without which the injury would not have occurred,” and the court leaving to the jury, as it did, the" determination of the question, upon all the evidence adduced, nf whether appellant’s or respondent’s negligence, if they found it was negligent, was the proximate cause of the injury, I do not think the charge open to such objection.
I dissent from the remarks indicative of a holding that respondent owed appellant no duty in the premises to use care, because appellant got on the pilot in disregard of respondent’s rules forbidding such act. That act, it may be conceded, rendered him guilty of negligence. But a servant who is guilty of negligence in the commission or omission •of a particular act or thing in the prosecution of his work .is not in law to be characterized a mere trespasser, to whom the master owes no duty, except to refrain from inflicting upon him a willful or a wanton injury. The negligence of a servant defeats a recovery in an action against his mfaster, not on the theory that the duties of the latter cease or are suspended when the negligence of the former is shown, but on the well-established principle that the negligence of the servant contributed to or was the proximate., cause of the injury. If his negligence was not a contributing nor the proximate cause, he may still recover by showing that the master’s negligence was the proximate cause; and he may even recover, though his negligence was a contributing cause, if the master’s acts in inflicting the injury were wanton or willful, for contributory negligence is no defense against an injury inflicted by wantonness or willfulness. The fact that appellant was guilty of negligence in getting on the pilot did not relieve nor discharge the respondent of its duties, which were not to furnish equipments to avoid consequences of negligence of another, or unusual or extraordinary happenings or *606occurrences, but to furnish equipments reasonably safe and suitable to enable ordinary and usual emergency stops to be made upon occasions requiring them to be made. Respondent’s duty in that regard did not cease, nor was it suspended, simply because tbe appellant was negligent. And, as heretofore shown, I think there is some direct and positive evidence tending to show that the braking appliances were not reasonably safe and suitable, that appellant’s perilous situation was discovered as he was falling from the pilot, that a violent stop signal was immediately given the engineer, that the signal was seen by him, that he at once gave the engine “all the works” — gave it all he had — and tried to stop> and though the train was running at a speed of but four or five miles an hour on a level track, yet, on account of the defective braking appliances, he was unable to stop. it until it - had gone a distance of eighty feet or more, and that had it been equipped with reasonably safe and suitable appliances the train, under all the circumstances, could have been stopped within ten or twelve feet, and the serious injury to appellant’s arm prevented. Surely, upon such evidence, a finding of negligence with respect to the condition of respondent’s braking appliances, and as admitted by counsel for respondent, would have ample support.
It is not for me to say whether the testimony of the witnesses tending to show these facts was true or not, or whether it was overcome or outweighed by other more certain and reliable testimony. The court having charged that the appellant was guilty of negligence in going upon the pilot in disregard of respondent’s rules, and there being evidence to show that the respondent was also guilty of negligence, the question then was whether the negligence of the appellant was a remote or the proximate, or a contributing, cause of his injury, or whether the negligence of the respondent was the direct and proximate cause. That question the court left to the jury. They found in favor of the respondent. Whether the jury, upon the conflicting evidence, reached this conclusion upon a finding that the braking appliances were not defective, or that the engineer was negligent in not *607promptly responding to tbe stop signals of tbe bead brakeman, or that appellant’s negligence was tbe proximate or a contributing cause of bis injury, of course, cannot be ascertained from tbe general verdict. Upon tbe evidence tbe jury could bave found these questions either way. And being of tbe opinion that these questions were properly submitted to tbe jury, and that tbe charge of tbe court did not preclude appellant from going before tbe jury on tbe theory contended for by him, I think tbe finding of tbe jury is conclusive, and that tbe judgment of tbe court below ought to be affirmed.